EXHIBIT SUBSIDIARIES OF THE REGISTRANT NAME OF CORPORATION Jurisdiction of incorporation or organization % of Voting Securities Held at December 31, 2008(a) Kronos Canada, Inc. Canada 100 Kronos International, Inc. Delaware 100 Kronos Titan GmbH Germany 100 Société Industrielle du Titane, S.A. France 99 Kronos Limited United Kingdom 100 Kronos Denmark ApS Denmark 100 Kronos Europe S.A./N.V. Belgium 100 Kronos B.V. Holland 100 Kronos Norge A/S Norway 100 Kronos Titan A/S Norway 100 Titania A/S Norway 100 The Jossingfjord Manufacturing Company A/S Norway 100 Kronos Louisiana, Inc. Delaware 100 Kronos (US) Inc. Delaware 100 Louisiana Pigment Company, L.P. Delaware 50 (a)Held by the Registrant or the indicated subsidiary of the Registrant
